DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – See below (this is a CON application).

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).
Claim 20 is a CRM/CPP claim and is statutory since it requires the design to be non-transitory (See applicant’s SPEC):
“An embodiment of the disclosure also provides a computer program product. The computer program product includes a non-transitory computer-readable storage medium storing a computer program…5”.  (page 27, L1-6)






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. US 2012/0014330 and further in view of Noh CN102859913 (from IDS).
As per claim 1, Damnjanovic et al. US 2012/0014330 teaches a method for Sounding Reference Signal (SRS) transmission (See Abstract, “.. a SRS configuration for SRS transmission on the uplink, and/or other operating parameters..”, comprising: 
[0110] Fig. 6 shows a block diagram of a design of a communication apparatus 600. Apparatus 600 may be part of a UE or a network entity (e.g., an eNB/base station). Within apparatus 600, a carrier extension determination module 612 may receive configuration information for a UE, determine whether carrier extension is available to the UE for the downlink and/or uplink, and determine a base carrier and one or more segments for each link on which carrier extension is available to the UE. A bandwidth determination module 614 may determine a base bandwidth for the base carrier and a composite bandwidth for the base carrier and segment(s) for each link on which carrier extension is configured for the UE. The bandwidth determination module 614 may also determine a segment bandwidth for the segment(s) on each link.

receiving, by User Equipment (UE), “signaling” for setting at least one SRS parameter configuration respectively for each of a plurality of uplink BWPs of the UE (Para #110 teaches the functions can be performed by the BTS or UE, hence the Abstract’s teaching of an SRS configuration parameter being determined/transmitted can be performed by the BTS (See also the other paragraphs cited here); 
determining, by the UE, an active uplink Bandwidth Part (BWP) among the plurality of uplink BWPs (Damnjanovic teaches that the entire bandwidth can be broken into a number of bandwidth parts AND that the UE can report (at least CQI) for any/all subbands in a particular bandwidth part, which reads on determining which are active (ie. to report on, see Para #8 below) among the uplink BWP’s; 
[0100] The UE may report wideband CQI for the entire DL system bandwidth or subband CQI for a particular subband on the downlink. The DL system bandwidth may be partitioned into a number of subbands and also into a number of bandwidth parts. The number of subbands and the number of bandwidth parts may be dependent on the DL system bandwidth. Table 4 shows the subband size (in number of RBs) and the number of bandwidth parts for different DL system bandwidths (in number of RBs). The UE may report subband CQI for different subbands in a particular bandwidth parts at a given CQI reporting instance. The UE may report subband CQI for subbands in different bandwidth parts s at different CQI reporting instances.
Para’s #8, #111-#112 (and Figure 6) below teach an operating parameter is determined by the UE and communicating based on that/those parameter(s) to include a number of BWP’s used for CQI reporting – which is interpreted as reporting on those BWP’s that are active and have a CQI value to report:
[0008] In one design that supports communication with an advanced UE using carrier extension, a base carrier and at least one segment available to the advanced UE for communication may be determined. At least one operating parameter for the advanced UE may be determined based on a composite bandwidth comprising the base carrier and the at least one segment. The advanced UE may communicate based on the at least one operating parameter, which may comprise (i) a resource block group (RBG) size used for resource allocation on the downlink, (ii) a bitmap used for resource allocation on the downlink, (iii) a gap used for resource allocation with frequency hopping on the downlink, (iv) a number of hopping bits used for resource allocation with frequency hopping on the uplink, (v) a subband size used for channel quality indicator (CQI) reporting, (vi) a number of bandwidth parts used for CQI reporting, (vii) a sounding reference signal (SRS) bandwidth for SRS transmission on the uplink, (viii) a SRS configuration for SRS transmission, and/or (ix) other operating parameters.
[0111] An operating parameter determination module 616 may receive the base bandwidth and the composite bandwidth for each link and may determine one or more operating parameters for the UE based on the base bandwidth and the composite bandwidth for each link. The one or more parameters may comprise one or more RBG sizes, one or more bitmaps for resource allocation on the downlink, one or more gap values for frequency hopping on the downlink, one or more hopping bits for frequency hopping on the uplink, one or more subbands and/or one or more bandwidth parts for CQI reporting, one or more SRS configurations for SRS transmission, and/or other operating parameters.
[0112] A communication module 618 may receive the one or more operating parameters from module 616 and may support communication for the UE based on the operating parameter(s). For example, module 618 may determine resources for data transmission on the downlink and/or uplink based on the operating parameter(s). Module 618 may also determine resources for sending control information or SRS on the downlink and/or uplink based on the operating parameter(s).     {NOTE THAT FIGURE 6 CAN BE A BTS or UE}
determining, by the UE, an SRS parameter configuration corresponding to the active uplink BWP (Para #100 above teaches reporting on the active BWP’s – also see above, Para’s #8 and #111-#112); and 
transmitting, by the UE, an SRS in the active uplink BWP according to the SRS parameter configuration (Abstract teaches reporting a SRS configuration for SRS transmission on the uplink);
but is silent on  
high-layer signaling (ie. for setting at least one SRS parameter configuration respectively for each of a plurality of uplink BWPs of the UE AND determining, by the UE, an SRS parameter configuration corresponding to the active uplink BWP according to the high-layer signaling AND transmitting, by the UE, an SRS in the active uplink BWP according to the SRS parameter configuration (ie. per the higher layer signaling).
	The examiner makes distinctions above since Damnjanovic teaches the concepts EXCEPT that there is no discussion of “high-layer signaling” being transmitted or received (which is then used in the determining and transmitting steps according to said higher layer signaling.
	At least Noh CN102859913 (See IDS) teaches an SRS data transmission method (Abstract) that sends UE-specific information to the UE regarding the SRS parameters in higher layer (signal/message) (see Noh’s claim 4 below).   Thusly, the SRS parameters for setting SRS parameters is taught and would be combined with Damnjanovic to apply to the uplink BWP’s that are active (for reporting purposes):

    PNG
    media_image1.png
    308
    934
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    121
    1113
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Damjanovic, such that it uses high-layer signaling (ie. for setting at least one SRS parameter configuration respectively for each of a plurality of uplink BWPs of the UE AND determining, by the UE, an SRS parameter configuration corresponding to the active uplink BWP according to the high-layer signaling AND transmitting, by the UE, an SRS in the active uplink BWP according to the SRS parameter configuration (ie. per the higher layer signaling), to provide the ability to use signaling via various layers of the OSI model (ie. layers 1 thru 7) which adhear to the OSI modeling standard ubiquitously used by commercial/industrial networks.

	As per claims 2 and 15, the combo teaches claim 1/14, wherein determining, by the UE, the active uplink BWP comprises: 
determining, by the UE, the active uplink BWP according to BWP indication information (Damnjanovic teaches that active uplink BWP(s) can be determined by either the UE or BTS, see the passages cited in the rejection of claim 1 above), 
wherein latest received Downlink Control Information (DCI) for scheduling uplink transmission comprises the BWP indication information (Damnjanovic teaches that the DCI can inclde various information, such as uplink/downlink grants, power control, etc., where one skilled would consider BWP information to be part of the DCI); 
 [0030] An eNB may transmit a Physical Control Format Indicator Channel (PCFICH), a Physical HARQ Indicator Channel (PHICH), and a Physical Downlink Control Channel (PDCCH) in the control region of a subframe. The PCFICH may be transmitted in the first symbol period of the subframe and may convey the size of the control region (i.e., the value of M). The PHICH may carry acknowledgement (ACK) information for data transmission sent on the uplink with HARQ. The PDCCH may carry downlink control information (DCI) for UEs. The DCI may comprise downlink grants, uplink grants, power control information, etc. The eNB may transmit a Physical Downlink Shared Channel (PDSCH) in the data region of a subframe. The PDSCH may carry traffic data for UEs scheduled for data transmission on the downlink.

Thusly, one skilled would use the DCI to provide grants to the UE for using specific uplink channels (ie. bandwidth parts). 


As per claims 3 and 16, the combo teaches claim 1/14, but is silent on wherein the SRS parameter configuration comprises at least one of: 
a configuration of at least one SRS resource set in the active uplink BWP or 
a configuration of at least one SRS resource in the active uplink BWP (Damnjanovic teaches SRS configurations and operating parameters which reads on an SRS resource set since the data relates to the SRS transmission resource(s) to be used.  Note that the phrase “resource set” is broadly interpreted to be an SRS configuration(s) or operating parameters).  
[0111] An operating parameter determination module 616 may receive the base bandwidth and the composite bandwidth for each link and may determine one or more operating parameters for the UE based on the base bandwidth and the composite bandwidth for each link. The one or more parameters may comprise one or more RBG sizes, one or more bitmaps for resource allocation on the downlink, one or more gap values for frequency hopping on the downlink, one or more hopping bits for frequency hopping on the uplink, one or more subbands and/or one or more  bandwidth parts for CQI reporting, one or more SRS configurations for SRS transmission, and/or other operating parameters.

As per claim 14, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Damnjanovic also teaches the UE comprises one or more processors; memory operatively coupled to the one or more processors, the memory storing one or more programs configured for execution by the one or more processors, the one or more programs comprising instructions to implement the method (Figures 1, 5 and 9 show the H/W while Figure 7-8 show the pseudo-code/instructions).

As per claims 3 and 17, the combo teaches claim 3/16, wherein the configuration of the at least one SRS resource set comprises at least one of: 
a power control parameter configuration of the at least one SRS resource set, 
a usage configuration of the at least one SRS resource set, 
an aperiodic triggering state corresponding to the at least one SRS resource set, or 
a Channel State Information Reference Signal (CSI-RS) configuration associated with the at least one SRS resource set.  
Damnjanovic teaches that DCI information relating to the UE can include power control information, which reads on “..a power control parameter configuration of the at least one SRS resource set..”
[0030] An eNB may transmit a Physical Control Format Indicator Channel (PCFICH), a Physical HARQ Indicator Channel (PHICH), and a Physical Downlink Control Channel (PDCCH) in the control region of a subframe. The PCFICH may be transmitted in the first symbol period of the subframe and may convey the size of the control region (i.e., the value of M). The PHICH may carry acknowledgement (ACK) information for data transmission sent on the uplink with HARQ. The PDCCH may carry downlink control information (DCI) for UEs. The DCI may comprise downlink grants, uplink grants, power control information, etc. The eNB may transmit a Physical Downlink Shared Channel (PDSCH) in the data region of a subframe. The PDSCH may carry traffic data for UEs scheduled for data transmission on the downlink.

Also, note that Noh CN102859913 (See IDS) teaches an SRS data transmission method (Abstract) that sends UE-specific information to the UE regarding the UE-specific aperiodic SRS parameters (from a higher layer), which reads on “..an aperiodic triggering state corresponding to the at least one SRS resource set..”  (See Noh’s claim 4 below)   

    PNG
    media_image2.png
    121
    1113
    media_image2.png
    Greyscale



As per claims 5 and 18, the combo teaches claim 3/16, wherein the configuration of the at least one SRS resource comprises at least one of: 
a time-frequency resource configuration of the at least one SRS resource, 
a sequence configuration of the at least one SRS resource, 
an antenna port configuration of the at least one SRS resource, 
a periodicity configuration of the at least one SRS resource, 
a spatial relation configuration of the at least one SRS resource, or 
an aperiodic triggering state corresponding to the at least one SRS resource.  
Noh teaches (see claims 2-4) aperiodic SRS parameters which are sent, and reads on the limitation of “..an aperiodic triggering state corresponding to the at least one SRS resource..”).    


    PNG
    media_image3.png
    367
    1115
    media_image3.png
    Greyscale

As per claim 20, this claim is rejected in its entirety as per the rejection of claim 1.   With regard to a CRM/CPP, the examiner notes that Damjanovik teaches said CRM/CPP (See Figures 6 and 9 for hardware and figures 7-8 for pseudo-code that is stores the instructions which execute the method steps).



Allowable Subject Matter
Claims 6-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed concepts not found in at least the prior art of record, either alone or in combination:
Claim 6: further comprising: under a condition that DCI which indicates activation of the active uplink BWP comprises aperiodic SRS triggering signaling, determining, by the UE, at least one SRS resource set corresponding to the active uplink BWP as an SRS resource set which carries SRS transmission triggered by the aperiodic SRS triggering signaling.  

Claim 7: wherein the SRS parameter configuration comprises the power control parameter configuration of the at least one SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, transmit power for SRS transmission on the SRS resource set according to the power control parameter configuration of the at least one SRS resource set; and transmitting the SRS in the active uplink BWP according to the determined transmit power.  

Claim 8:  wherein the SRS parameter configuration comprises the usage configuration of the SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an antenna port, a transmission beam or an SRS resource number for SRS transmission on the SRS resource set according to the usage configuration of the SRS resource set, and transmitting the SRS in the active uplink BWP according to the determined antenna port, transmission beam or SRS resource number.  

Claim 9: wherein the SRS parameter configuration comprises the aperiodic triggering state corresponding to the SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter 30configuration comprises: determining, by the UE, an SRS resource set for aperiodic SRS transmission in the active uplink BWP according to the aperiodic triggering state corresponding to the SRS resource set and the aperiodic SRS triggering signaling, and transmitting the SRS in the active uplink BWP according to the determined SRS resource set.  

Claim 10:  wherein the SRS parameter configuration comprises the CSI-RS resource configuration associated with the SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, at least one of a beam or a precoding matrix for SRS transmission on the SRS resource set according to the CSI-RS resource configuration associated with the SRS resource set, and transmitting the SRS in the active uplink BWP according to the determined at least one of beam or precoding matrix.  

Claim 11:  wherein the SRS parameter configuration comprises a spatial relation parameter of the SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, a target SRS resource, a CSI-RS resource or a Synchronization Signal Block (SSB) spatially correlated with the SRS resource according to the spatial relation parameter of the SRS resource; determining, by the UE, a transmission beam of the SRS resource according to the target SRS resource, the CSI-RS resource or the SSB; and transmitting, by the UE, the SRS in the active uplink BWP according to the determined transmission beam;  

Claim 12: wherein the SRS parameter configuration comprises the sequence configuration of the SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an SRS sequence for SRS transmission on the SRS resource according to the sequence configuration of the SRS resource, and 31transmitting the SRS in the active uplink BWP according to the determined SRS sequence;  

Claim 13:  wherein the SRS parameter configuration comprises the periodicity configuration of the SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, a periodicity operation for SRS transmission on the SRS resource according to the periodicity configuration of the SRS resource, and transmitting the SRS in the active uplink BWP according to the determined periodicity operation.  


Claim 19: wherein the one or more programs comprises instructions further configured to execute a step of: 
under a condition that DCI which indicates activation of the active uplink BWP comprises aperiodic SRS triggering signaling, 
determining at least one SRS resource set corresponding to the active uplink BWP as an SRS resource set which carries SRS transmission triggered by the aperiodic SRS triggering signaling.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414